 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 85 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2009 
Mr. Flake submitted the following resolution; which was referred to the Committee on Standards of Official Conduct 
 
RESOLUTION 
Amending the Code of Official Conduct in the Rules of the House of Representatives to strengthen the reporting requirements for Members who request earmarks. 
 
 
That clause 17(a) of rule XXIII (the Code of Official Conduct) is amended by adding at the end the following new sentence: 
 
A campaign contribution in excess of a de minimis amount to a Member, Delegate, or Resident Commissioner made by or on behalf of any political, for profit, or nonprofit entity, made by or on behalf of any employee or person affiliated with any such entity, made by or on behalf of any political action committee established by, administered by, or affiliated with any such entity, by or on behalf of any registered lobbyist for any such entity, or by or on behalf of any political action committee established by, administered by, or affiliated with any registered lobbyist for any such entity during the current or previous session of Congress shall be treated as a financial interest of that Member, Delegate, or Resident Commissioner, as applicable, for purposes of this clause.. 
 
